Citation Nr: 9920533	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-10 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
lumbosacral strain, currently evaluated as 10 percent 
disabling.

2.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected hypertension.

3.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected bilateral 
hearing loss.

4.  Entitlement to service connection for eczema of the right 
foot.

5.  Entitlement to service connection for otitis media and 
otitis externa.

6.  Entitlement to service connection for residuals of 
myositis of the right elbow.

7.  Entitlement to service connection for residuals of a 
right ankle sprain.

8.  Entitlement to service connection for residuals of a 
lateral collateral ligament strain of the left knee.

9.  Timeliness of the appeal on the issue of the propriety of 
the initial noncompensable rating assigned for the veteran's 
service-connected swimmer's ear.

10.  Timeliness of the appeal on the issue of the propriety 
of the initial noncompensable rating assigned for the 
veteran's service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 1976 
and from November 1978 to November 1994, including service in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In an August 1995 rating decision, the RO restored service 
connection for chronic post-traumatic lumbosacral strain (low 
back disability) following a period of active duty, and 
continued a previously assigned 10 percent evaluation, 
effective December 1, 1994.  In that same rating action, the 
RO also established service connection for dysthymic 
disorder, bilateral hearing loss and hypertension, and 
assigned noncompensable evaluations for these disabilities, 
effective December 1, 1994.  In addition, in the August 1995 
rating decision, the RO denied service connection for, among 
other things, eczema of the right foot; otitis media and 
otitis externa; residuals of myositis of the right elbow 
(right elbow disability); residuals of a right ankle sprain 
(right ankle disability); and for residuals of a lateral 
collateral ligament strain of the left knee (left knee 
disability).  The veteran timely appealed each of these 
determinations to the Board, but subsequently withdrew from 
appeal his claim involving his dysthymic disorder.  

In a July 1996 rating decision, the RO granted service 
connection for swimmer's ear and assigned a noncompensable 
rating, effective December 1, 1994.  Finally, in the December 
1996 rating action, the RO established service connection for 
sinusitis and assigned a noncompensable rating, effective 
December 1, 1994.  The veteran initiated an appeal of these 
determinations. 

Because the veteran has disagreed with the initial ratings 
assigned for his hypertension, bilateral hearing loss, 
swimmer's ear and sinusitis, the Board has recharacterized 
these issues as involving the propriety of the assignment of 
the initial evaluations.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). 

In July 1996, the RO increased the rating for the veteran's 
dysthymic disorder to 10 percent, effective December 1, 1994.  
Thereafter, in December 1997, the RO increased the evaluation 
for this disability to 30 percent, effective December 1, 
1994.  However, inasmuch as a higher evaluation is available 
for this condition, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claims remain 
viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In numerous statements, the veteran has essentially argued 
that, as a result of wearing hearing aids that have been 
issued to treat his service-connected bilateral hearing loss, 
he suffers from recurrent ear infections.  This claim for 
secondary service connection is not currently before the 
Board and it is referred to the RO for appropriate action.


REMAND

The Board has carefully reviewed the claims file and finds 
that, for varying reasons, each of the claims must be 
remanded.  

With respect to veteran's claim for an increased rating for 
his low back disability, the Board notes that, when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  Those provisions have been not been specifically 
applied in the instant case and the evidence of record is not 
adequate for the Board's consideration of them.  As such, a 
thorough and contemporaneous examination is necessary in 
which the examiner addresses the existence of such factors as 
those outlined above, and the RO should consider the 
applicability of the above-cited legal authority in its 
adjudication of the increased rating claim.

The Board also notes that the criteria for evaluating 
hypertension and hearing loss changed during the pendency of 
the appeal, effective, January 12, 1998, for hypertension 
(see 62 Fed. Reg. 65219 (1997), and June 10, 1999 for hearing 
loss (see 64 Fed. Reg. 25202-25210 (1999) (to be codified at 
38 C.F.R. §§ 4.85-4.87). Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO has not, 
to date, considered the veteran's claims under both the 
former and revised applicable schedular criteria.  Such 
action is necessary, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Board also finds that, given the change 
in applicable criteria, the length of time since the veteran 
has undergone evaluation for the claimed conditions (May 1995 
for hypertension, and June 1996 for hearing loss), and the 
reported worsening of the disabilities, it would be helpful 
for the RO to have the veteran undergo new examinations for 
his disabilities.  See Goss v. Brown, 9 Vet. App. 109, 114 
(1996).  If either claim is again denied, the RO must provide 
notice to the veteran of the revised applicable schedular 
criteria, and afford him an opportunity to respond with 
argument/evidence.

Moreover, the service medical records show that the veteran 
received treatment for both eczema on his right foot and 
otitis media and otitis externa.  In addition, private 
treatment records, dated in October 1991, show that he 
received further treatment for this condition.  The veteran 
reports that the disability is chronic and recurrent, and in 
his January 1996 Substantive Appeal, indicated that he would 
seek treatment at the Syracuse, New York, VA Medical Center, 
when it was in an active stage.  

In addition, with respect to his claims for service 
connection for right elbow, right ankle and left knee 
disabilities, in a February 1996 private medical report, Dr. 
Daniel Elstein indicated that he was treating the veteran for 
each of these conditions.  He also stated that he reviewed X-
ray evidence that showed that the veteran had degenerative 
arthritis of the left knee, which he suggested, was related 
to service.  He further reported that the veteran had a 
chronic right elbow disability that was related to an injury 
that the veteran sustained during his latter period of 
military service.  In addition, Dr. Elstein suggested that 
the veteran had a right ankle disability that was related to 
service.  In June 1996, the veteran was afforded VA 
"Joints" examination.  A review of the examination report 
suggests that the claims folder had not been made available 
for the examiner prior to the preparation of the report.  
Nonetheless, in that report, the physician indicated that the 
veteran had chronic right elbow, right ankle and left knee 
disabilities that were related to his latter period of 
military service.  

In view of the foregoing, the Board concludes that further 
medical evaluation of the veteran, which takes into account 
the records of the veteran's prior medical history, is 
required in order to clarify the nature, extent and etiology 
of any current right elbow, right ankle and left knee 
disabilities, as well as of any eczema of the right foot and 
otitis media and otitis externa, before decisions on those 
issue can be made.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  

Prior to having the veteran undergo any further evaluation, 
however, the RO should obtain and associate with the record 
outstanding records of medical treatment of the veteran from 
Dr. Elstein, the Syracuse, New York, VA Medical Center 
(subsequent to September 1996), and any other facility 
identified by the veteran.  Inasmuch as the claims folder 
also reveals that the veteran was granted entitlement to VA 
Vocational Rehabilitation benefits, the RO should also obtain 
the veteran's Vocational Rehabilitation and Education (VRE) 
folder, however, is not associated with the claims folder, 
and the information contained therein should be associated . 
considered in the adjudication of the veteran's claims. 

A review of the claims folder also reveals that the RO 
established service connection for swimmer's ear in a 
decision dated on July 10, 1996, and notified him of that 
decision via a Supplemental Statement of the Case (SSOC) that 
was issued on July 17, 1996.  The RO thereafter granted 
service connection for sinusitis in December 1996 and 
notified him of that decision in January 1997.  A Notice of 
Disagreement (NOD) as to both issues, although dated July 17, 
1997, and sent via facsimile, was evidently submitted to the 
RO by the veteran's representative and marked "received" on 
August 14, 1997.  Notwithstanding the apparent untimeliness 
of the NOC on the swimmer's ear issue (see 38 U.S.C.A. § 7105 
(b)(2), (c) (West 1991) and 38 C.F.R. § 20.302(a) (1998)), an 
SSOC was issued in December 1997.  However, it does not 
appear that a timely substantive appeal was ever received 
with respect to either issue within the later of either 60 
days after the issuance of the SSOC, or the remainder of one 
year after notification of the denial of the each claim.  See 
38 C.F.R. § 20.302(b) (1998); see also, 38 U.S.C.A. § 7105 
(b)(2), (d)(1) (West 1991).

If the veteran has not submitted a timely NOD with respect to 
his claim pertaining to swimmer's ear or a timely substantive 
appeal with respect to that claim or the claim involving his 
sinusitis, the Board has no jurisdiction to consider these 
issues on the merits.  Here, the RO must consider these 
issues in the first instance to given him an opportunity to 
offer evidence and argument on the issues, and to avoid any 
prejudice to him.  See Marsh v. West, 11 Vet. App. 468 
(1998); Bernard, 4 Vet. App. at 394.

Finally, in the August 1995 rating decision, the RO also 
established service connection for left shoulder subacromial 
bursitis and assigned a 10 percent evaluation, effective 
December 1, 1994.  Although the veteran submitted a timely 
NOD with respect to the propriety of the initial evaluation 
assigned for this disability, in his January 1996 Substantive 
Appeal, which was signed by the veteran and received at the 
RO that same month, he specifically withdrew his appeal with 
respect to this issue.  Indeed, in written argument dated in 
March 1996, his representative reiterated that the veteran 
had withdrawn this claim, and as such, this issue is not 
before the Board.  Thereafter, in a December 1997 rating 
decision, the RO denied entitlement to an increased rating 
for this disability.  In written argument dated in June 1998 
(on a VA Form 646), the veteran's representative argued that 
a higher rating was warranted for this disability.  The Board 
considers the June 1998 written argument to be an NOD with 
respect to this claim pursuant to 38 C.F.R. § 20.201 (1998).  
Therefore, on remand, the RO must issue to the veteran a 
Statement of the Case (SOC) with respect to this matter.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).

For all the foregoing reasons, the Board hereby REMANDS the 
case to the RO for the following actions:

1..  The RO should issue the veteran a 
Statement of the Case with respect to his 
claim of entitlement to an increased 
rating for his left shoulder disability, 
to include notification of the need to 
timely file a substantive appeal to 
perfect his appeal on this issue.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care, dated since September 1996, 
from the VA Medical Center in Syracuse, 
New York; Dr. Daniel Elstein in Syracuse, 
New York; and any other facility or 
source identified by the veteran.  The RO 
also should obtain the veteran's VRE 
folder.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected low back disability, as well as 
the nature, extent and etiology of any 
right elbow, right ankle or left knee 
disability found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  The examiner should provide 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and incoordination; 
and whether, and to what extent, the 
veteran experiences functional loss 
during flare-ups of pain and/or weakness 
(to include with use or upon activity) as 
a result of the service-connected low 
back disability.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
is further requested to offer opinion as 
to whether it is at least as likely as 
not that any diagnosed disability of the 
right elbow, right ankle or left knee 
disability is related to complaints or 
findings noted during service.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  The physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

4.  The RO should arrange for a VA 
general medical examination to determine 
the current nature and extent of his 
hypertension, as well as the nature, 
severity and etiology of any eczema of 
the right foot found to be present.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests, including blood 
pressure measurements, and clinical 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  With respect to the veteran's 
hypertension, after taking at least three 
blood pressure readings, the examiner 
should report the nature and severity of 
the veteran's hypertension.  In doing so, 
the physician should indicate whether the 
veteran is treating the disability with 
medications and, if so, whether he does 
so on a continuous basis.  Further, the 
examiner should state whether the veteran 
suffers from any identifiable symptoms as 
a result of his hypertension, and if so, 
the examiner should report them.  
Following a careful review of the record, 
the examiner also should offer an opinion 
as to whether it is at least as likely as 
not that any eczema of the right foot 
found to be present is related to 
complaints or findings noted during 
service.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
typewritten report.

5.  The veteran should be afforded a VA 
ear, nose and throat examination to 
determine the current severity of his 
bilateral hearing loss as well as the 
nature, extent and etiology of any otitis 
media and otitis externa found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All pertinent clinical 
findings and tests should be performed, 
to include speech discrimination results, 
if appropriate.  In addition, the 
physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that any otitis media and 
otitis externa found to be present is 
related to complaints or findings noted 
during service.  The physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

7.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review each 
of the veteran's claims on the basis of 
all pertinent evidence of record, and all 
pertinent legal authority, specifically 
to include that cited to above.  The RO 
must taken into consideration:  
functional loss due to pain and other 
factors when adjudicating the low back 
claim; both the former and revised 
schedular criteria governing hypertension 
and hearing loss; and whether staged 
rating is appropriate with respect to all 
issues concerning the propriety of the 
initial evaluations assigned.  The RO 
should also adjudicate whether the 
veteran has submitted a timely NOD with 
respect to his claim regarding the 
propriety of the initial rating for his 
swimmer's ear as well as whether he 
submitted a timely substantive appeal 
with respects to that claim and his claim 
regarding the propriety of the initial 
rating for his sinusitis.  

8.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  However, the veteran and 
his representative are reminded that 
Board review of any issue not currently 
in appellate status (to include the 
veteran's claim for an increased rating 
for his left shoulder disability) may be 
obtained only if a timely notice of 
disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


